DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed January 27, 2021. 
Claims 1, 8-9, 16-17, and 20 have been amended and claim 20 has been added new.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
The Applicant further argues that the cited prior art does not disclose analyzing the set of cluster features for the cluster of similar listings based on a booking price, by inputting the set of cluster features and the booking price into a first trained machine learning model, to generate a cluster-level probability that the listing will be booked on the given date. The Examiner respectfully disagrees. The Examiner asserts that Ifrach teaches analyzing the set of cluster features for the cluster of similar listings based on a booking price, by inputting the set of cluster features and the booking price into a first generate a cluster feature vector that represents the set of reservation requests”, Paragraph 0060 – “processes the cluster feature vector to generate a listing-specific preference vector”, Paragraph 0066 – “The generator 405 next estimates based on the training data set the effect of each preference on whether a host ultimately accepts or rejects a reservation request. The estimated effect of each preference is a parameter of the preference model, and the collection of the parameters form the preference model. In one embodiment, the generator 405 computes the parameters of the preference model using a logistic regression that identifies the statistical relationship between the acceptance or rejection of a reservation request as represented by A and the request features”, Paragraphs 0069-0071 – “generates 503 a cluster feature vector based on features of the identified set of reservation requests … generates 505 a listing-specific preference vector for listing L based on the generated cluster feature vector … Based on the listing-specific preference vector, the host preference module 229 generates 507 the preference model for the region to which listing L belongs. The preference model indicates the statistical relationship between the acceptance of a reservation request and each request feature. To determine the model, the generator 405 first generates the training data set for the model. The training data set is generated by applying the listing-specific preference vector to the feature vectors of the reservation requests for listings in the region. The host preference module 229 then estimates based on the training data set the statistical relationship between the acceptance of a reservation request, each request feature, and the host/listing preferences”, and Paragraphs 0089-0090), where the Examiner specifically points to Location, Price, check-in date, numbers of nights, check in day, check out day, holidays, number of guests”) are combined into a cluster feature vector, which is then used in the training data set to generate the cluster level probability of the listing being accepted (See Ifrach Paragraphs 0069-0071). The Examiner asserts that the combined feature vector is specifically being analyzed and used in the training data set to determine the cluster level probability of accepting. Applicant’s arguments are not persuasive. 
The Applicant further argues that the cited prior art does not disclose analyzing the plurality of extracted features for the listing using the booking price, by inputting the plurality of extracted features for the listing and the booking price into a second trained machine learning model, to generate a listing-level probability of booking the listing on the given date. The Examiner respectfully disagrees. The Examiner asserts that Ifrach teaches analyzing the plurality of extracted features for the listing using the booking price, by inputting the plurality of extracted features for the listing and the booking price into a second trained machine learning model, to generate a listing-level probability of “accepting” the listing on the given date (See Figure 1, Figure 3 – “Location, Price, check-in date, numbers of nights, check in day, check out day, holidays, number of guests”, Figure 7, Abstract, Paragraph 0045 – “For given listing that satisfies a user search, the acceptance module 221 calculates the probability that if a reservation request for the given listing is made by that guest, the host will accept that reservation request”, Paragraph 0047 – “estimate the probability that a new reservation request 307 for the listing 305 will be accepted”, Paragraph 0051, Paragraphs 0066-0067 – “the generator 405 computes the parameters of the preference model using a logistic regression that identifies the statistical relationship between the acceptance or rejection of a reservation request … estimate the probability that a future reservation request for the listing will be accepted”, Paragraph 0086 – “determine a probability that a reservation request for a listing associated with a search result would be accepted”, Paragraphs 0087-0088 – “A search query typically includes several parameters that define the scope of the query. Parameters may include the geographic region, unit type, check-in and check-out dates, and the number of guests … a preference model associated with the listing the probability that a prospective reservation request for the listing, matching the parameters of the search query, from the guest would be accepted”, and Paragraphs 0089-0091 – “the cluster approach, the search module 217 selects the preference model stored in the preference module store 231. The search module 217 then identifies the parameters specified in the preference model and applies those parameters derived from the search query to the parameters derived from the search query … the likelihood that the prospective reservation request will be accepted”), where the extracted data includes “Location, Price, check-in date, numbers of nights, check in day, check out day, holidays, number of guests” as recited by Ifrach Figure 3, which is used to determine a probability of the guest accepting the reservation using the trained preference model as recited in Paragraphs 0087-0091 Ifrach. Applicant’s arguments are not persuasive.
The Examiner notes that Adkins further teaches a probability of “booking” (See Abstract, Paragraph 0021 – “the probability that a next customer will book a property at the subject hotel at a particular price”, Paragraph 0024, Paragraph 0045 – “the probability of winning the next customer booking in the comp set for our own property”, Paragraph 0059 – “estimate the probability of each incremental customer of the competitive set booking our hotel”, and Paragraph 0065 – “probability of getting the booking”). Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-8 are directed toward a process, claims 17-20 are directed toward a product, and claims 9-16 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward receiving, by a computing system in an online marketplace, a request for a probability that a listing will be booked on a given date; extracting, by the computing system in the online marketplace, a plurality of features for the listing from a comprising a plurality of listings and a plurality of features for each of the plurality of listings; determining, by the computing system in the online marketplace, a cluster of similar listings to the listing, based on at least one extracted feature of the plurality of extracted features for the listing; generating, by the computing system in the online marketplace, a set of cluster features for the cluster of similar listings; analyzing the set of cluster features for the cluster of similar listings based on a booking price, by inputting the set of cluster features and the booking price into a first trained machine learning model, to generate a cluster-level probability that the listing will be booked on the given date; analyzing the plurality of extracted features for the listing using the booking price, by inputting the plurality of extracted features for the listing and the booking price into a second trained machine learning model, to generate a listing-level probability of booking the listing on the given date; and generating, by the computing system in the online marketplace, a final probability that the listing will be booked on the given date  by combining the cluster-level probability that the listing will be booked on the given date  and the listing-level probability that the listing will be booked on the given date (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing features of a plurality of listings to determine probabilities of users booking one of the listing, which is a commercial interaction. The Applicant’s claimed limitations are analyzing listing features to determine a probability of the listing being booked, which is directed towards the abstract idea of Organizing Human Activity.

Also, the claimed first/second trained machine learning merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05), therefore not integrating the abstract idea into a practical application. 

The claimed “computing system, online marketplace, datastore, first trained machine learning model, second trained machine learning model, memory, instructions, processors, non-transitory computer readable medium, first data owner, and computing device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-8; 
In addition, claims 2-8, 10-16, and 18-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4, 10, and 12 additionally recite “extracting the plurality of features for the listing from the datastore” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ifrach et al. (US 2016/0098649 A1) in view of Adkins (US 2014/0222518 A1).

Regarding Claim 1: Ifrach et al. teach a method, comprising: 
receiving, by a computing system in an online marketplace, a request for a probability that a listing will be “accepted” on a given date (See Figure 1, Figure 3 – “Location, Price, check-in date, numbers of nights, check in day, check out day, holidays, number of guests”, Figure 7, Abstract, Paragraph 0045 – “For given listing that satisfies a user search, the acceptance module 221 calculates the probability that if a reservation request for the given listing is made by that guest, the host will accept that reservation request”, Paragraph 0047 – “estimate the probability that a new reservation request 307 for the listing 305 will be accepted”, Paragraph 0051, Paragraph 0067, Paragraph 0086 – “determine a probability that a reservation request for a listing associated with a search result would be accepted”, Paragraphs 0087-0088 – “A search query typically includes several parameters that define the scope of the query. Parameters may include the geographic region, unit type, check-in and check-out dates, and the number of guests … a preference model associated with the listing the probability that a prospective reservation request for the listing, matching the parameters of the search query, from the guest would be accepted”, and Paragraphs 0090-0091); 
extracting, by the computing system in the online marketplace, a plurality of features for the listing from a datastore comprising a plurality of listings and a plurality of features for each of the plurality of listings (See Figure 3 – “Location, Price, unit type, amenities, host calendar, Reservation request data, check-in date, numbers of nights, check in day, check out day, holidays, number of guests”, Figure 5, Figure 7, Abstract, Paragraph 0043 – “The search query includes search parameters regarding the guest's trip, such as location (e.g., postal code, city name, and country), check in date, check out date, number of guests, and the like; and the guest's accommodations preferences, such as room type, price range, amenities, and the like. The search module then retrieves all the listings that match the search query”, Paragraphs 0087-0088 – “A search query typically includes several parameters that define the scope of the query. Parameters may include the geographic region, unit type, check-in and check-out dates, and the number of guests … a preference model associated with the listing the probability that a prospective reservation request for the listing, matching the parameters of the search query, from the guest would be accepted
determining, by the computing system in the online marketplace, a cluster of similar listings to the listing, based on at least one extracted feature of the plurality of extracted features for the listing (See Figure 3, Figure 4, Figure 5, Figure 7, Paragraph 0051, Paragraph 0053 – “generates the listing-specific preference model based on a cluster of reservation requests. The cluster includes reservation requests for the listing as well as reservation requests for other listings having one or more attributes in common with the listing. The attribute may be the listings being in the same geographic region, having the same type (e.g., room type), having the same type of host (e.g., property manager), or may be based on collaborative filtering. Training the model based on cluster data, as opposed to data associated with only the listing, enables the host preference module 229 to generate an accurate model”, Paragraph 0056 – “generates a cluster feature vector for a collection of previously received reservation requests for listings included in a particular cluster … a similarity between listing L and the subset of the other listings”, Paragraph 0059 – “generate a cluster feature vector that represents the set of reservation requests”, and Paragraph 0060 – “processes the cluster feature vector to generate a listing-specific preference vector”); 
generating, by the computing system in the online marketplace, a set of cluster features for the cluster of similar listings (See Figure 3, Figure 4, Figure 5, Figure 7, Paragraph 0051, Paragraph 0053 – “generates the listing-specific preference model based on a cluster of reservation requests. The cluster includes reservation requests for the listing as well as reservation requests for other listings having one or more attributes in common with the listing. The attribute may be the listings being in the same geographic region, having the same type (e.g., room type), having the same type of host (e.g., property manager), or may be based on collaborative filtering. Training the model based on cluster data, as opposed to data associated with only the listing, enables the host preference module 229 to generate an accurate model”, Paragraph 0056 – “generates a cluster feature vector for a collection of previously received reservation requests for listings included in a particular cluster … a similarity between listing L and the subset of the other listings”, Paragraph 0059 – “generate a cluster feature vector that represents the set of reservation requests”, Paragraph 0060 – “processes the cluster feature vector to generate a listing-specific preference vector”, and Paragraph 0069 – “generates 503 a cluster feature vector based on features of the identified set of reservation requests”); 
analyzing the set of cluster features for the cluster of similar listings based on a booking price, by inputting the set of cluster features and the booking price into a first trained machine learning model, to generate a cluster-level probability that the listing will be “accepted” on the given date (See Paragraph 0059 – “generate a cluster feature vector that represents the set of reservation requests”, Paragraph 0060 – “processes the cluster feature vector to generate a listing-specific preference vector”, Paragraph 0066 – “The generator 405 next estimates based on the training data set the effect of each preference on whether a host ultimately accepts or rejects a reservation request. The estimated effect of each preference is a parameter of the preference model, and the collection of the parameters form the preference model. In one embodiment, the generator 405 computes the parameters of the preference model using a logistic regression that identifies the statistical relationship between the acceptance or rejection of a reservation request as represented by A and the request features”, generates 503 a cluster feature vector based on features of the identified set of reservation requests … generates 505 a listing-specific preference vector for listing L based on the generated cluster feature vector … Based on the listing-specific preference vector, the host preference module 229 generates 507 the preference model for the region to which listing L belongs. The preference model indicates the statistical relationship between the acceptance of a reservation request and each request feature. To determine the model, the generator 405 first generates the training data set for the model. The training data set is generated by applying the listing-specific preference vector to the feature vectors of the reservation requests for listings in the region. The host preference module 229 then estimates based on the training data set the statistical relationship between the acceptance of a reservation request, each request feature, and the host/listing preferences”, and Paragraphs 0089-0090); 
analyzing the plurality of extracted features for the listing using the booking price, by inputting the plurality of extracted features for the listing and the booking price into a second trained machine learning model, to generate a listing-level probability of “accepting” the listing on the given date (See Figure 1, Figure 3 – “Location, Price, check-in date, numbers of nights, check in day, check out day, holidays, number of guests”, Figure 7, Abstract, Paragraph 0045 – “For given listing that satisfies a user search, the acceptance module 221 calculates the probability that if a reservation request for the given listing is made by that guest, the host will accept that reservation request”, Paragraph 0047 – “estimate the probability that a new reservation request 307 for the listing 305 will be accepted”, Paragraph 0051, Paragraphs 0066-0067 – the generator 405 computes the parameters of the preference model using a logistic regression that identifies the statistical relationship between the acceptance or rejection of a reservation request … estimate the probability that a future reservation request for the listing will be accepted”, Paragraph 0086 – “determine a probability that a reservation request for a listing associated with a search result would be accepted”, Paragraphs 0087-0088 – “A search query typically includes several parameters that define the scope of the query. Parameters may include the geographic region, unit type, check-in and check-out dates, and the number of guests … a preference model associated with the listing the probability that a prospective reservation request for the listing, matching the parameters of the search query, from the guest would be accepted”, and Paragraphs 0089-0091 – “the cluster approach, the search module 217 selects the preference model stored in the preference module store 231. The search module 217 then identifies the parameters specified in the preference model and applies those parameters derived from the search query to the parameters derived from the search query … the likelihood that the prospective reservation request will be accepted”); 
and generating, by the computing system in the online marketplace, a final probability that the listing will be booked on the given date by combining the cluster-level probability that the listing will be booked on the given date and the listing-level probability that the listing will be booked on the given date (See Figure 3, Figure 5, Figure 7, and Paragraphs 0090-0092 – “L from the equation above, i.e., the likelihood that the prospective reservation request will be accepted, is transformed into a probability using the following logistic formula … The two probabilities are then combined to generate the probability of the prospective reservation request being accepted”). 

Ifrach et al. do not specifically disclose a probability of “booking”. However, Adkins further teaches a probability of “booking” (See Abstract, Paragraph 0021 – “the probability that a next customer will book a property at the subject hotel at a particular price”, Paragraph 0024, Paragraph 0045 – “the probability of winning the next customer booking in the comp set for our own property”, Paragraph 0059 – “estimate the probability of each incremental customer of the competitive set booking our hotel”, and Paragraph 0065 – “probability of getting the booking”).
The teachings of Ifrach et al. and Adkins are related because both are analyzing hotel data to make determinations about the hotel. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the hotel parameter analysis system of Ifrach et al. to incorporate the probability of booking of Adkins in order to better understand how prices and availability will affect the hotel, thereby allowing the hotel opportunities to make adjustments to improve desired results.

Regarding Claim 2: Ifrach et al. in view of Adkins teach the limitations of claim 1. Ifrach et al. further teach wherein the request comprises a unique identifier for the listing used for extracting the plurality of features for the listing from the datastore (See Paragraph 0024 – “Each host is assigned a unique host ID”, Paragraph 0031 – “The listing store 205 may contain additional information such as a short description of the accommodation, a list of house rules, photographs, etc. Each listing 305 is assigned a unique listing ID”, and Paragraph 0037 – “Each reservation request 307 is assigned a unique reservation request ID. A given reservation request 307 is associated with an individual guest 301 and listing 305”). 

Regarding Claim 3: Ifrach et al. in view of Adkins teach the limitations of claim 1. Ifrach et al. further teach wherein the request comprises the booking price associated with the listing on the given date (See Figure 3 – “price”, Paragraph 0031 – “Information about a listing includes the location 351, price 353, unit type 355, amenities 357, and calendar 359”, Paragraph 0033 – “Price 353 is the amount of money a guest needs to pay in order to obtain the listed accommodation. The price 353 may be specified as an amount of money per day, per week, per day, per month, and/or per season, or other period of time specified by the host”, Paragraph 0044, and Paragraph 0092). 

Regarding Claim 4: Ifrach et al. in view of Adkins teach the limitations of claim 1. Ifrach et al. further teach wherein extracting the plurality of features for the listing from the datastore comprises generating a predetermined set of features for the listing comprising at least one of price, price ratio, price minimum, price maximum, occupancy rate, listing views, quality of images for listing, weekly discount, monthly discount, click-through score, number of bathrooms, cancelation policy, number of bedrooms, number of beds, maximum guests, and internet availability (See Figure 3 – “Location, Price, unit type, amenities, host calendar, Reservation request data, check-in date, numbers of nights, check in day, check out day, holidays, number of guests”, Figure 5, Figure 7, Abstract, The search query includes search parameters regarding the guest's trip, such as location (e.g., postal code, city name, and country), check in date, check out date, number of guests, and the like; and the guest's accommodations preferences, such as room type, price range, amenities, and the like. The search module then retrieves all the listings that match the search query”, Paragraphs 0087-0088 – “A search query typically includes several parameters that define the scope of the query. Parameters may include the geographic region, unit type, check-in and check-out dates, and the number of guests … a preference model associated with the listing the probability that a prospective reservation request for the listing, matching the parameters of the search query, from the guest would be accepted”, and Paragraphs 0090-0091). 

Regarding Claim 5: Ifrach et al. in view of Adkins teach the limitations of claim 1. Ifrach et al. further teach wherein the at least one feature of the plurality of features of the listing is a location associated with the listing, and determining the cluster of similar listings to the listing, based on at least one feature of the plurality of features of the listing, comprises determining listings within a predefined distance from the location associated with the listing (See Figure 3 – “location, unit type”, Figure 4, Figure 5, Figure 7, Paragraph 0032, Paragraph 0043 – “Boolean matching is used for parameters such as location”, Paragraph 0045 – “distance from preferred location”, Paragraph 0051, Paragraph 0053 – “generates the listing-specific preference model based on a cluster of reservation requests. The cluster includes reservation requests for the listing as well as reservation requests for other listings having one or more attributes in common with the listing. The attribute may be the listings being in the same geographic region, having the same type (e.g., room type), having the same type of host (e.g., property manager), or may be based on collaborative filtering. Training the model based on cluster data, as opposed to data associated with only the listing, enables the host preference module 229 to generate an accurate model”, Paragraph 0056 – “generates a cluster feature vector for a collection of previously received reservation requests for listings included in a particular cluster … a similarity between listing L and the subset of the other listings”, Paragraph 0059 – “generate a cluster feature vector that represents the set of reservation requests”, Paragraph 0060 – “processes the cluster feature vector to generate a listing-specific preference vector”, and Paragraph 0069 – “generates 503 a cluster feature vector based on features of the identified set of reservation requests”). 

Regarding Claim 6: Ifrach et al. in view of Adkins teach the limitations of claim 5. Ifrach et al. further teach wherein the at least one feature of the plurality of features of the listing is a room type associated with the listing, and determining the cluster of similar listings to the listing is based on the location and room type associated with the listing (See Figure 3 – “location, unit type”, Figure 4, Figure 5, Figure 7, Paragraph 0032, Paragraph 0043 – “Boolean matching is used for parameters such as location and date, room type”, Paragraph 0044 – “distance from preferred location”, Paragraph 0051, Paragraph 0053 – “generates the listing-specific preference model based on a cluster of reservation requests. The cluster includes reservation requests for the listing as well as reservation requests for other listings having one or more attributes in common with the listing. The attribute may be the listings being in the same geographic region, having the same type (e.g., room type), having the same type of host (e.g., property manager), or may be based on collaborative filtering. Training the model based on cluster data, as opposed to data associated with only the listing, enables the host preference module 229 to generate an accurate model”, Paragraph 0056 – “generates a cluster feature vector for a collection of previously received reservation requests for listings included in a particular cluster … a similarity between listing L and the subset of the other listings”, Paragraph 0059 – “generate a cluster feature vector that represents the set of reservation requests”, Paragraph 0060 – “processes the cluster feature vector to generate a listing-specific preference vector”, and Paragraph 0069 – “generates 503 a cluster feature vector based on features of the identified set of reservation requests”). 

Regarding Claim 7: Ifrach et al. in view of Adkins teach the limitations of claim 1. Ifrach et al. further teach wherein the set of cluster features for the cluster of similar listings comprises at least one of price, price ratio, room type, average booking price, day of the week, day of the year, average listing views, and occupancy rate (See Figure 3 – “location, unit type”, Figure 4, Figure 5, Figure 7, Paragraph 0032, Paragraph 0043 – “Boolean matching is used for parameters such as location and date, room type”, Paragraph 0044 – “distance from preferred location”, Paragraph 0051, Paragraph 0053 – “generates the listing-specific preference model based on a cluster of reservation requests. The cluster includes reservation requests for the listing as well as reservation requests for other listings having one or more attributes in common with the listing. The attribute may be the listings being in the same geographic region, having the same type (e.g., room type), having the same type of host (e.g., property manager), or may be based on collaborative filtering. Training the model based on cluster data, as opposed to data associated with only the listing, enables the host preference module 229 to generate an accurate model”, Paragraph 0056 – “generates a cluster feature vector for a collection of previously received reservation requests for listings included in a particular cluster … a similarity between listing L and the subset of the other listings”, Paragraph 0059 – “generate a cluster feature vector that represents the set of reservation requests”, Paragraph 0060, Paragraph 0061 – “the average or median of the preference across all listings or reservation requests represented by the cluster feature vector”, and Paragraph 0069 – “generates 503 a cluster feature vector based on features of the identified set of reservation requests”). 

Claims 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ifrach et al. (US 2016/0098649 A1) in view of Adkins (US 2014/0222518 A1) and further in view of Fox (US 2005/0222865 A1).

Regarding Claim 8: Ifrach et al. in view of Adkins teach the limitations of claim 1. Ifrach et al. further teach wherein the final probability that the listing will be booked on the given date is generated for a plurality of proposed booking prices to generate a plurality of probabilities that the listing will be “accepted” on the given date, and the method further comprises: generating “data” based on the plurality of probabilities that the listing will be “accepted” on the given date (See Figure 3, Figure 5, Figure 7, Paragraph 0031 – “price 353”, Paragraphs 0066-0067, Paragraphs 0087-0088, and Paragraphs 0090-0092 – “L from the equation above, i.e., the likelihood that the prospective reservation request will be accepted, is transformed into a probability using the following logistic formula … The two probabilities are then combined to generate the probability of the prospective reservation request being accepted … the search module 217 presents 707 the listings to the prospective guest based on the computed probabilities”). 
Ifrach et al. do not specifically disclose a probability of “booking” or generating a “demand curve” based on the plurality of probabilities of “booking” the “product”. However, Adkins further teaches a probability of “booking” (See Abstract, Paragraph 0021 – “the probability that a next customer will book a property at the subject hotel at a particular price”, Paragraph 0024, Paragraph 0045 – “the probability of winning the next customer booking in the comp set for our own property”, Paragraph 0059 – “estimate the probability of each incremental customer of the competitive set booking our hotel”, and Paragraph 0065 – “probability of getting the booking”).
The teachings of Ifrach et al. and Adkins are related because both are analyzing hotel data to make determinations about the hotel. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the hotel parameter analysis system of Ifrach et al. to incorporate the probability of booking of Adkins in order to better understand how prices and availability will affect the hotel, thereby allowing the hotel opportunities to make adjustments to improve desired results.
Ifrach et al. in view of Adkins do not speicically disclose generating a “demand curve” based on the plurality of probabilities of “booking” the “product”. However, Fox further teaches generating a “demand curve” based on the plurality of probabilities of “booking” the “product” (See Figure 2, Figure 3, Figure 4, Abstract – “an associated probability of later becoming an order”, Paragraph 0008 – “a demand curve generated by the inventory management system because of orders that have already been placed but have not yet been taken into account in the pricing forecast”, Paragraph 0027 – “generating demand curves”, and Paragraphs 0047-0048 – “probability of an order being placed … demand curve”).
The teachings of Ifrach et al., Adkins, and Fox are related because all are analyzing business data to make determinations about the business. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the hotel parameter analysis system of Ifrach et al. in view of Adkins to incorporate the demand curve of Fox in order to better understand how demand will affect the business, thereby allowing the business opportunities to make adjustments to improve desired results.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Examiner, Art Unit 3683                                              2/8/2021